 
CONSULTING AGREEMENT DR JAMES ANDREWS
 
THIS CONSULTING AGREEMENT, effective from March 7, 2014 (the "Effective Date")
is by and between INTELLICELL BIOSCIENCE, INC., (the “Company”), a New York
corporation and DR JAMES ANDREWS MD PC, a _____ professional corporation
(“Consultant”) and DR. JAMES ANDREWS, the [sole shareholder of Consultant] (“Dr.
Andrews”).
 
WHEREAS, Company desires to secure the services of Consultant and Dr. Andrews
based upon the terms and conditions set forth herein.
 
WHEREAS, Consultant and Dr. Andrews desire to perform services for the Company
in accordance with the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound hereby, the parties hereto covenant and agree to
the following terms.
 
 
ARTICLE 1.TERM OF CONSULTANCY

 
Subject to the provisions of Article 8 (Termination) hereof, the initial term of
this Agreement shall expire ten (10) years from the Effective Date (the "Initial
Term"); provided, however, that the term of this Agreement may, subject to
mutual agreement of the parties, be extended for an additional term of not less
than one year at the end of the Initial Term and a term of not less than one
year from each anniversary of the Effective Date that occurs after the Initial
Term.
 
 
ARTICLE 2.DUTIES OF CONSULTANT

 
Dr. Andrews shall have the title of “Chairman of Intellicell Orthopedic Cellular
Therapy Advisory Board” of the Company and shall perform services customary to
such position.  Consultant and Dr. Andrews agree to perform their duties in a
diligent, trustworthy, loyal, businesslike, productive and efficient manner, and
to use their best efforts to advance the business and goodwill of
Company.  Consultant further agrees to comply with Company's processes and
procedures from time to time in effect during the term of this Agreement. From
time to time the Company shall assign to Consultant and Dr. Andrews various
projects within Consultant’s expertise.  Current projects for which Consultant
and Dr. Andrews will be responsible, include, but not limited to, the following:
 
·  
Plan and coordinate, in conjunction with the Company, the development of a stem
cell treatment center at the Andrews Institute  in Pensacola FL;

 
·  
Review and Provide advice on clinical trials protocols for the Company’s
research studies;

 
·  
Recommend investigators and Provide advice on the selection of orthopedic
investigators for the Company’s research studies;

 
·  
Act as a spokesman on orthopedic matters as reasonably requested by the Company;

 
·  
Act as Editor of the online medical journal ““The IntelliCell Orthopedic and
Sports Medicine Cellular Therapy Reports”.

 
·  
Author and review scientific/medical articles such as clinical case studies and
reports regarding orthopedic treatments with the Company’s stem cell products;

 
·  
Act as chair of an annual conference on use of the Company’s stem cell products
and procedures in sports medicine; All related expenses shall be reimbursed by
the Company

 
·  
Deliver papers on stem cell treatment using the Company’s stem cell products and
procedures at medical conferences;

 
·  
Act as chair for meetings of Orthopedic Meetings ; and

 
·  
Organize inconjunction with the company training seminars on the Company’s stem
cell products and procedures for orthopedic specialists.

 



 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 3.INDEPENDENT CONTRACTOR STATUS.

 
3.1 Independent Contractor.  This Agreement will not give rise to an
employer-employee or partnership relationship.  Consultant and Dr. Andrews will
perform services hereunder as an independent contractor, retaining control over
and responsibility for the performance of services.  The Company will have no
right to control, and will not exercise any actual control over, the means,
methods, or manner by which Consultant and Dr. Andrews perform the
services.  The Company will not set general working hours, nor will Company
generally require Consultant's or Dr. Andrews’ presence at any particular
location and time, except as would be reasonably and specifically required to
effectuate any particular aspect of the services.
 
3.2 Salary, Bonus and Severance Ineligibility.  Consultant and Dr. Andrews are
not eligible for and will not be paid any compensation by Company or its
affiliates constituting salary, bonus payments or severance.  All compensation
for services is set forth in Section 4 hereof.
 
3.3 Benefit Ineligibility.  Consultant and Dr. Andrews will not be eligible for
or entitled to participate in, and will not receive any benefit from, any of the
Company's employee benefit or welfare benefit plans, including without
limitation its healthcare plan or benefits, workers' compensation program or
benefits, long-term and short-term disability program or benefits, and
retirement/pension programs or benefits. Neither the Company nor its affiliates
will have any obligation whatsoever to compensate Consultant or Dr. Andrews on
account of any personal injuries that the Consultant, Dr. Andrews  or any of
their employees may sustain in the course of providing the services on behalf of
Consultant.  Consultant and Dr. Andrews  covenant not to sue, and not to pursue
any claim of any nature against Company or its affiliates, on account of any
personal injuries or property damage that Consultant may sustain or cause in the
course of providing the services.
 
ARTICLE 4.COMPENSATION

 
4.1 Cash Payments. Beginning on the first day of the month following the Company
closing a capital raise or raises of equity securities (a “Capital Raise”) and
thereafter during the term hereof, the Company shall pay to Consultant a monthly
fee and make a monthly charitable contribution to the Andrews Foundation as
follows: (i) if the Capital Raise (or aggregate Capital Raises) have net
proceeds to the Company of  $2,000,000 but less than $15,000,000, then the
Company shall pay to Consultant a monthly fee of $24,000,and Michael Immel
$6,000 and shall make a charitable contribution to the Andrews Foundation of
$10,000 (as per License Agreement), (ii) if the Capital Raise (or aggregate
Capital Raises) have net proceeds to the Company of  $15,000,000 but less than
$25,000,000, then the Company shall pay to Consultant a monthly fee of $28,000
and Mike Immel $7,000 and shall make a charitable contribution to the Andrews
Foundation of $15,000 and (iii) if the Capital Raise (or aggregate Capital
Raises) have net proceeds to the Company of  $25,000,000 or more, then the
Company shall pay to Consultant a monthly fee of $45,000 and Mike Immel $10,000
and shall make a charitable contribution to the Andrews Foundation of
$20,000..  The fee will be paid in arrears on the first business day of each
month.  The fees will be paid by wire to an account to be nominated by
Consultant upon execution of this Agreement.
 
4.2  Stock Options:  (a)                                On each of March 1,
June1, Oct 1 and Jan 1, during the first three years of the term hereof,
beginning March 1, 2014 and ending on May 1, 2017, the Company shall issue to
Consultant non-qualified options to purchase a number of shares of Common Stock
of the Company equal to (i) 750,000, divided by (ii) the average of the closing
bid price per share of common stock for the ten trading days immediately prior
to the date of issuance (the “Price”); provided, however, if the Company’s
Common Stock at the time of issuance is not listed on a national securities
exchange or market then the Price shall be the fair market value per share of
Common Stock as reasonably determined by the Company’s Board of
Directors.  Consultant may assign such options to its officers, directors,
employees, consultants or related parties.  Except as provided above and in the
case of transfers to family members for estate planning purposes, the options
shall not be transferable.  Dr. Andrews will receive 66.66% of such options, Dr.
Mike Immel will receive 20% of such options and the Andrews Foundation will
receive 13.33% of such options.  Such options shall be exercisable for a period
of ten years from at an exercise price equal to $0.0058. Dr Andrews and Michael
Immel have the rights to exercise their options at any time and the stock will
be freely tradeable immediately. In addition, the Company shall issue to the
Consultant 6,666,666 shares of Common Stock ( Price to be at market upon signing
consulting agreement and license agreement), 2,000,000 shares to Mike Immel and
1,333,333 to Andrews Foundation. And 1,000,000 shares of Common Stock and
200,000 shares to Mike Immel and 133,333 shares to the Andrews Instituteupon
Food and Drug Administration  approval of the Company’s STROMAL VASCULAR
FRACTION CELL  injection for treatment of osteoarthritis.
           
(b)           Company will not make deductions from any compensation or other
payments paid to Consultant hereunder for any employment related or income
taxes.  All income tax payments as to compensation made under this Agreement
will be Consultant's sole responsibility.  Consultant will perform the services
under this Agreement as an independent contractor retaining control over and
responsibility for the services and that an Internal Revenue Service Form 1099
will be issued to Consultant reporting all compensation paid under this
Agreement.  Consultant acknowledges and agrees that the Company's reimbursement
for ordinary, necessary and reasonable expenses incurred may be deemed taxable
income to Consultant under the Internal Revenue Code, and may be included on
Contractor's Form 1099.  Consultant agrees to pay all income taxes due as a
result of compensation or other payments paid to Consultant hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.3 Internal Revenue Code Section 409A.  This Agreement is intended to comply
with Code Section 409A and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and will be administered, construed,
and interpreted in accordance with such intent.  If any provision of this
Agreement needs to be revised to satisfy the requirements of Code Section 409A,
then such provision shall be modified or restricted to the extent and in the
manner necessary to be in compliance with such requirements of the Code and any
such modification will attempt to maintain the same economic results as were
intended under this Agreement.  The Company does not guarantee any payments made
in connection with this Agreement will satisfy all applicable provisions of
Section 409A.
 
 
ARTICLE 5.INDEMNIFICATION

 
5.1 Indemnification.  The Company will defend, indemnify and hold Consultant and
its affiliates and their directors, officers, employees, and agents harmless
from and against any and all damages, claims, demands, suits, judgments, losses,
and expenses (including without limitation legal fees and costs) of any nature
arising out of any act or omission of the Company (including acts of its
employees and agents) if such act or omission (a) is reasonably related to the
duties of the Company under this Agreement, and (b) constitutes the Company’s
gross negligence, willful misconduct, or material breach of this
Agreement.  Consultant will defend, indemnify and hold the Company and its
affiliates and their directors, officers, employees, and agents harmless from
and against any and all damages, claims, demands, suits, judgments, losses, and
expenses (including without limitation legal fees and costs) of any nature
arising out of any act or omission of Consultant (including acts of its
employees and agents) if such act or omission (a) is reasonably related to the
duties of the Consultant under this Agreement, and (b) constitutes the
Consultant's gross negligence, willful misconduct, or material breach of this
Agreement.
5.2 Tax Obligations.  Consultant will defend (if required by Company), and
indemnify and hold the Company and its affiliates and their directors, officers,
employees, and agents harmless against any and all claims or liability for
income tax, corporation tax, excess profits tax, and other taxes or
withholdings, and fines, penalties and interest thereon assessed or levied by
the government of the United States or any state or local government, or by the
government of any other country or any political subdivision thereof against
Consultant or against the Company for or on account of any compensation made to
or earned by Consultant under this Agreement.
 
ARTICLE 6.PROPERTY RIGHTS

 
6.1 Inventions and Patents.  Consultant agrees that it will promptly and fully
inform and disclose to Company all inventions, designs, improvements and
discoveries that Consultant may create, conceive, find or participate in during
the term of this Agreement that pertain directly to the Company's business or to
any experimental work carried on by the Company, whether conceived by Consultant
alone or with others and whether or not conceived during working time allocated
to Company.  All the inventions, designs, improvements, and discoveries
described in the preceding sentence shall be the exclusive property of Company.
Consultant shall assist Company in obtaining patents on all of the inventions,
designs, improvements, and discoveries deemed patentable by Company and shall
execute all documents and do all things necessary to obtain patent letters, vest
Company with full and exclusive title to them, and protect them against
infringement by others.
6.2 Trade Secrets.  During the term of this Agreement, Consultant will have
access to and become familiar with various trade secrets that belong to
Company.  As used here, "trade secrets" means any formula, plan, tool, machine,
process or method employed by Company, whether patentable or not, which is not
generally known to others; business methods and plans and marketing concepts of
Company; marketing or sales information of Company; financial information or
projections regarding Company; financial, pricing and/or credit information
regarding customers or vendors of Company; a listing of names, addresses or
telephone numbers of customers of Company; internal corporate policies and
procedures of Company; codes and passwords; and any other information falling
under the definition of a "Trade Secret" under the Uniform Trade Secrets Act,
including any information about Company that is not publicly known and that
would be of value to a competitor of Company.  Consultant shall not disclose any
of these trade secrets at any time to anyone outside Company, directly or
indirectly.  All files, records, documents, drawings, specifications, equipment,
and similar items relating to the business of Company, whether prepared by
Consultant or otherwise coming into his possession, shall remain the exclusive
property of Company.
6.3 Confidential Information.  Consultant agrees that it is of great importance
to the success of Company that confidential information regarding the business
or business plans of Company acquired by Consultant prior or subsequent to the
execution of this Agreement including, but not limited to, trade secrets,
business secrets, technical secrets, proprietary information, methodologies,
know-how, customer information, including, without limitation, the identity of
contracting personnel in the employ of customers or prospective customers, the
nature and content of customer contracts, the amount or kind of customer
purchases, and all other customer related records, and other information not
generally known to the public and any and all tangible embodiments thereof
including, but not limited to, drawings, computer software, computer hardware,
designs, specifications, estimates, blue prints, plans, data, reports,
processes, models, memoranda, notebooks, notes, sketches, artwork, mock-ups,
letters, manuals, documents, customer lists (including lists of prospective
customers), employees lists and records, policy and procedure manuals, billing
procedures and methods of operation, marketing and/or sales plans and proposals,
financial information, costs and/or pricing information and other business
information, photographs, motion pictures, and copies of all or portions thereof
which in any way are related to the business or business plans of Company
("Confidential Information") be treated with great care and improper disclosure
or use be prevented. During Consultant's employment with Company and thereafter,
Consultant shall maintain as secret and shall not, directly or indirectly,
disclose or permit the disclosure of any Confidential Information received,
acquired or obtained during employment with Company unless such disclosure or
use is reasonably necessary to fulfill Consultant's duties to Company or unless
such disclosure or use is consented to in advance in writing by
Company.  Consultant may receive, under obligations of secrecy, Confidential
Information belonging to customers or third parties, and Consultant shall treat
such information with the same care as specified herein with respect to
Company's Confidential Information in accordance with this section.
6.4 Return of Property.  Upon termination of this Agreement for any reason,
Consultant shall promptly deliver to Company the originals and copies of all
property, materials, documents, computer-related or generated information that
belongs to Company or that relates to Company's business, including, but not
limited to, any and all letters, notes, notebooks, calendars, reports, customer
lists, programs, codes, passwords, proposals, documents or materials containing
or constituting Confidential Information and/or Trade Secrets, as defined
above.  Consultant agrees to maintain the integrity of all stored computer
information and agrees not to alter, damage or destroy such computer information
before returning it to Company.
 
 
ARTICLE 7.REPRESENTATIONS AND WARRANTIES

 
Each of Consultant and Dr. Andrews represent and warrant to the Company that (i)
the execution and delivery of this Agreement and the performance of services
hereunder will not violate or breach any agreement, understanding or policy to
which Consultant or Dr. Andrews is a party or by which either is bound and (ii)
they will remain in material compliance with: (A) all applicable federal, state
and local laws, rules and regulations, including, without limitation any rules
and regulations of the Food and Drug Administration (“Applicable Laws”); (B) the
Company's rules, regulations and policies and procedures, including, without
limitation any quality assurance and other compliance procedures; and (C) the
Company's policies regarding personal conduct, including all policies and
procedures included in the Company’s corporate compliance program.  The Company
has developed and implemented a corporate quality assurance and compliance
program to ensure that all business activities are conducted in accordance with
all federal, state and other laws and regulations.  As part of its corporate
compliance program, Consultant and Dr. Andrews are required to comply with the
Company’s corporate compliance program, and to conduct his practice in
accordance with all federal, state and other laws and regulations.
 
 
3

--------------------------------------------------------------------------------

 
 
 
ARTICLE 8.TERMINATION

 
8.1 Company Termination:  Either the Company or Consultant may terminate this
Agreement for any reason at any time upon thirty days’ prior written notice. In
such event, no further payments will be made to Consultant except payments due
for any time periods prior to termination.
 
 
ARTICLE 9.GENERAL PROVISIONS

 
9.1 Notices.  Any notices to be given under this Agreement by either party to
the other may be effected either by personal delivery in writing, by overnight
courier, by mail registered or certified, postage prepaid with return receipt
request.  Mailed notices shall be addressed to the parties at the addresses
below:
 
If to the Company, addressed to:


Intellicell Biosciences Inc.
460 Park Avenue, 17th Floor
New York, NY 10022
Telephone:  (212) 249-3050
Attention:  Chief Executive Officer


If to the Consultant or Dr. Andrews, addressed to:
 
Notices delivered personally shall be deemed communicated as of actual receipt;
mailed notices shall be deemed communicated as of three (3) days after mailing.
 
9.2 Press Releases.  All press releases and appearances related to this
Agreement and the services provided by Consultant and Dr. Andrews to the Company
will be reviewed and approved by Dr. Andrews PC; provided, however, the parties
acknowledge and agree that the Company has certain reporting and disclosure
obligations and the Company shall comply with such obligations.
 
9.3 Entire Agreement.  This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof.  This Agreement does not
affect Consultant's obligation to be bound by Company's policies and procedures,
as known to him, to the extent those policies and procedures do not conflict
with this Agreement.  This Agreement may be modified only by a notice in writing
signed by the party to be bound.
 
9.4 Law Governing Agreement.  If the parties are required to appear in court,
all questions concerning the execution of this Agreement and the rights and
liabilities of the parties hereunder shall be decided in accordance with the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law. All disputes arising out of this Agreement shall be brought
only in the United States District Court for the Sothern District of New
York.  Consultant and Dr. Andrews irrevocably submits to the personal and
exclusive jurisdiction of the United States District Court for the Sothern
District of New York, in any action or proceeding seeking injunctive or other
appropriate relief for violation of this Agreement.  Consultant waives any
objections to venue and to the personal jurisdiction of the United States
District Court for the Sothern District of New York.
 
9.5 No Waiver.  The waiver by either party of any breach or violation of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or violation hereof.
 
9.6 Survival.  Notwithstanding the Termination of this Agreement for any reason,
the terms and conditions of Articles 5 and 6 hereof  shall survive such
termination.
 
9.7  Assignment.  Company may, in the future, decide to transfer or assign this
Agreement to a third party. Consultant expressly consents to such an assignment
of this Agreement.  This Agreement is binding upon and inures to the benefit of
Company, its successors in interest, its or their assignees, or any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business assets of Company by any means, whether
indirectly or directly, and whether by purchase, merger, consolidation, or
otherwise.  Consultant's rights and obligations under this Agreement are
personal and such rights, benefits, and obligations of Consultant may not be
voluntarily or involuntarily assigned, alienated, or transferred, whether by
operation of law or otherwise.
 
9.8 No Prior Agreements.  Consultant represents and warrants that Consultant is
not a party to or otherwise subject to or bound by the terms of any contract or
agreement which in any manner limits or otherwise affects Consultant's ability
to perform obligations hereunder.  Consultant further represents and warrants
that Consultant's employment with Company will not require Consultant to
disclose or use any Confidential Information belonging to prior employers or
other persons or entities.
 
9.9 Waiver of Jury Trial.  Each of the parties hereby irrevocably and
unconditionally waives a right to trial by jury in an action, proceeding or
counter-claim arising out of or relating to this Agreement, the relationship
between Consultant and the Company or a shareholder, member, officer, director
or employee thereof.  Each party certifies and acknowledges that (1) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such party would not, in the event of litigation, seek to
enforce the foregoing waiver, (2) each such party understands and has considered
the implications of this waiver, (3) each such party makes this waiver
voluntarily and (4) each such party has been induced to enter into this
Agreement.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Consulting Agreement to be duly executed the day and year first
above written.
 
 
 

COMPANY:     CONSULTANT:             INTELLICELL BIOSCIENCES INC.     DR JAMES
ANDREWS MD PC                      
/s/ Steven Victor
   
/s/
 
Name: Steven Victor
   
Name 
 
Title: Chief Executive Officer
   
Title
 




         
 
   
/s/ James Andrews
 
 
   
Dr. James Andrews
 
 
   
 
 

                                                                        
 


4




